DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8, 12 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MIZUSAWA; NISHIKI US PGPUB 20170325248 A1.
Regarding claim 1 Mizusawa teaches A communication apparatus comprising: 
communication control circuitry (Fig. 27, 863 and 855, Radio Communication Interface) that controls a transmission timing of a sub frame that is transmitted to another communication apparatus, which is a communication counterpart;  (Fig. 17, TA command in S361 and S369)
and 
setting circuitry (Fig. 27, Controller 851) that sets a control mode of the communication control circuitry to a first mode or a second mode,  (Fig. 18, mode switch information S387, [0333] The mode switch information is information indicating a switch of an operation mode of the UL band between the first mode and the second mode.) 
wherein the communication control circuitry 
controls the transmission timing ([0222] The terminal device 200 adjusts a UL transmission timing in the UL band on the basis of the DL reception timing in the UL band and information indicating the second TA (S333). ) on a basis of a first parameter that is unique to the communication apparatus and a second parameter that is unique to the other communication apparatus ([0151] The terminal device 200 may compute N.sub.TA2 from N.sub.TA1 and N.sub.TA.sub._.sub.offset (e.g., N.sub.TA1+N.sub.TA.sub._.sub.offset
Examiner notes that the offset being the first parameter and N.sub.TA1 is the second parameter) in a case in which the first mode is set  ([0216] Process in Second Mode) 
controls the transmission timing on a basis of the second parameter in a case in which the second mode is set;  ([0213] Process in First Mode… [0216] The terminal device 200 adjusts a UL transmission timing in a UL band of FDD on the basis of the DL reception timing in the DL band and information indicating the first TA (S303)) 
wherein the communication control circuitry does not use, for uplink transmission, a part or all of at least any of two continuous uplink sub frames that have overlapping portions in a case in which the control mode is switched from the second mode to the first mode.  (Fig. 11, first mode where DL and UL uses separate band, )

Regarding claim 2. Mizusawa teaches The communication apparatus according to claim 1, wherein the first parameter is dynamically set (see TA command in Fig. 13 and 14) while the second parameter is statically or quasi-statically set. ([0288] The base station 100 (the control unit 153) may report the offset information included in system information. Alternatively, the base station 100 (the control unit 153) may report the offset information through individual signaling. The individual signaling may be RRC signaling.) 

Regarding claim 3. Mizusawa teaches The communication apparatus according to claim 1, wherein the second parameter is set in accordance with a type of a frame configuration. ([0076] On the other hand, in a case of TDD, a TA is (N.sub.TA+624)*T.sub.S. An offset of 624*T.sub.S is for allowing a switch from UL reception to DL transmission in a base station.
Examiner notes that Offset is need only in TDD frame) 

Regarding claim 8. Mizusawa teaches The communication apparatus according to claim 1, wherein the communication control circuitry resets or continuously uses the first parameter used in the first mode in a case in which the control mode is switched from the first mode to the second mode. ([0151] The terminal device 200 may compute N.sub.TA2 from N.sub.TA1 and N.sub.TA.sub._.sub.offset (e.g., N.sub.TA1+N.sub.TA.sub._.sub.offset).
 
Regarding claim 10. Mizussawa teaches The communication apparatus according to claim 1, wherein the control mode is set to the first mode by default (Fig. 13, see  [0214] FIG. 13 is a sequence diagram showing an example of a schematic flow of a process in the first mode according to the first embodiment.) and is set to the second mode in a case in which a predetermined condition is satisfied.  (Fig. 14, set to second mode with mode switching information from BS) 

Regarding claim 12. Mizusawa teaches The communication apparatus according to claim 1, wherein the control mode is set in accordance with a duplex scheme. ([0116] A technique of using a UL band of FDD for both DL and UL in a time division manner has been discussed. The technique can be called flexible duplex.)

Regarding claim 15. Mizusawa teaches A communication apparatus comprising: setting circuitry (Fig. 26, 855) that sets a control mode of a transmission timing of a sub frame that is transmitted from another communication apparatus, which is a communication counterpart, to the communication apparatus in the other communication apparatus to a first mode or a second mode; (Fig. 17, TA command in S361 and S369)
and communication control circuitry (Fig. 26, 825, Radio Communication I/F) that controls communication with the other communication apparatus on a basis of the control mode set by the setting circuitry, (Fig. 18, mode switch information S387, [0333] The mode switch information is information indicating a switch of an operation mode of the UL band between the first mode and the second mode.) 
wherein the communication control circuitry performs reception processing of a sub frame transmitted at a transmission timing ([0222] The terminal device 200 adjusts a UL transmission timing in the UL band on the basis of the DL reception timing in the UL band and information indicating the second TA (S333). ) based on a first parameter that is provided as a notification uniquely to the other communication apparatus and a second parameter that is decided in accordance with setting unique to the communication apparatus in the first mode, ([0151] The terminal device 200 may compute N.sub.TA2 from N.sub.TA1 and N.sub.TA.sub._.sub.offset (e.g., N.sub.TA1+N.sub.TA.sub._.sub.offset Examiner notes that the offset being the first parameter and N.sub.TA1 is the second parameter) in a case in which the first mode is set  ([0216] Process in Second Mode) and 
the communication control circuitry performs reception processing of a sub frame transmitted at a transmission timing based on the second parameter in the second mode, ([0213] Process in First Mode… [0216] The terminal device 200 adjusts a UL transmission timing in a UL band of FDD on the basis of the DL reception timing in the DL band and information indicating the first TA (S303)) 
and wherein the setting circuitry provides a notification of information indicating the control mode to be set and the first parameter in a case in which the first mode is to be set to the other communication apparatus; (Fig. 17, TA command in S361 and S369)
wherein the communication control circuitry does not use, for uplink transmission, a part or all of at least any of two continuous uplink sub frames that have overlapping portions in a case in which the control mode is switched from the second mode to the first mode. (Fig. 11, first mode where DL and UL uses separate band, )
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mizusawa as applied to claim 1 above, and further in view of Huawei et. al. “3GPP TSG RAN WG1 Meeting #84bis”, R1-162108, Busan, Korea,  15th April 2016.

Regarding claim 6. Mizusawa teaches The communication apparatus according to claim 1, but it does not teach wherein a maximum value that the first parameter can be is decided in accordance with a type of a frame configuration.
However, Huawei teaches a maximum value that the first parameter can be is decided in accordance with a type of a frame configuration (see section 3, configuration is a frame/subframe based configuration of TT] length from a closed set of TTls, one of which may be considered a maximum TTI value) in order to enhance performance in latency reduction by providing the best combination of TTI lengths. 
Mizusawa and Huawei are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the apparatus in Mizusawa with the technique of variable TTI length in order to enhance performance in latency reduction by providing the best combination of TTI lengths. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mizusawa as applied to claim 1 above, and further in view of Soriaga et al. US PGPUB 20150358971.

Regarding claim 7. Mizusawa teaches The communication apparatus according to claim 1, but it does not teach wherein the communication control circuitry communicates with the other communication apparatus using a non-orthogonal access scheme in the second mode.
	However, Soriaga teaches that the communication control unit communicates with the other communication apparatus using a non- orthogonal access scheme in the second mode (see paragraph 44, configuring transmission modes to support non-orthogonal multiple access scheme).
	In order to increase system capacity by allowing non-orthogonal overlapping of resources ([0041])
	Mizusawa and Soriaga are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify 

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mizusawa as applied to claim 1 above, and further in view of Park et al. US PGPUB 20180249374.

Regarding claim 9. Mizusawa teaches The communication apparatus according to claim 1, but it does not teach wherein the communication control circuitry controls a time required before setting of the control mode becomes valid.
	However, Park teaches 
that the communication control unit controls a time required before setting of the control mode becomes valid (see paragraph 158, eNB may use signaling to indicate that TTI mode will switch in a future subframe, which is equivalent to setting a time before which that new mode is activated/valid) in order to improve reliability by decreasing interference in coexistence situations with other licensed/unlicensed bands. ([0010])
	Mizusawa and Park are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify  the apparatus in Mizusawa with the technique of TTI switch in Park in order to improve reliability by decreasing interference in coexistence situations with other licensed/unlicensed bands.

Regarding claim 11. Mizusawa teaches The communication apparatus according to claim 1, but it does not teach wherein the control mode is set in accordance with a radio resource control (RRC) state.
However, Park teaches that the control mode is set to the first mode by default and is set to the second mode in a case in which a predetermined condition is satisfied (see paragraph 158, default TTl mode may be set by eNB through RRC signaling) 
in order to improve reliability by decreasing interference in coexistence situations with other licensed/unlicensed bands. ([0010])
	Mizusawa and Park are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify  the apparatus in Mizusawa with the technique of TTI switch in Park in order to improve reliability by decreasing interference in coexistence situations with other licensed/unlicensed bands.

Claim 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mizusawa as applied to claim 1 above, and further in view of HWANG; Daesung et al. US 20190342864 A1.
Regarding claim 13, Mizusawa teaches The communication apparatus according to claim 1, but it does not teach wherein the control mode is set in accordance with a sub carrier interval.
However, Hwang teaches the control mode is set in accordance with a sub carrier interval.  ([0051] TA may be set differently depending on the subcarrier spacing. This is because that the number of symbols affected by the TA value may be changed.) 
In order to achieve throughput gain and latency reduction by reduction of downlink reception based uplink transmission timing and/or reduction of uplink transmission based downlink reception timing. ([0049]) 
Mizusawa and Hwang are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the apparatus in Mizusawa with the technique of reduction of DL reception in Hwang in order to achieve throughput gain and latency reduction. 

Regarding claim 14. Mizusawa teaches The communication apparatus according to claim 1,  but it does not teach wherein the control mode is set in accordance with a transmission time interval (TTI) length.
However, Hwang teaches the control mode is set in accordance with a transmission time interval (TTI) length.  ([0051] TA values may be set independently in accordance with reduction (that is, reduction of symbols constituting TTI and/or increase of subcarrier spacing) of TTI length.) 
In order to achieve throughput gain and latency reduction by reduction of downlink reception based uplink transmission timing and/or reduction of uplink transmission based downlink reception timing. ([0049]) 
Mizusawa and Hwang are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the apparatus in Mizusawa with the technique of reduction of DL reception in Hwang in order to achieve throughput gain and latency reduction. 

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHAOHUI YANG whose telephone number is (571)270-7527. The examiner can normally be reached 9 AM to 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHAOHUI . YANG
Examiner
Art Unit 2468



/ZHAOHUI YANG/               Examiner, Art Unit 2468                                                                                                                                                                                         

/KHALED M KASSIM/               Primary Examiner, Art Unit 2468